 In the Matter of CAMPBELL SOUP COMPANYandUNITED CANNERY,AGRICULTURAL, PACKING & ALLIED WORKERS OF AMERICA, LOCAL#194, AFFILIATED WITH CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-2008,--Decided September 23, 1940Jurisdiction:canned goods manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord recognition to union ; election necessary.Employees hired during the tomato, season eligible to vote in electiondirected by Board, notwithstanding sole union involved contends they aretemporary and seasonal employees, where due to increased production mostof these employees are employed throughout the year.Unit Appropriatefor CollectiveBargaining:production, maintenance, service,cafeteria, and warehouse employees, excluding office clerks, plant clerks, power-house employees, engineers, watchmen, assistant foremen, assistant foreladies,subforemen, subforeladies, and all other supervisory employees.FyffecCClark,byMr. Albert J. Smith,of Chicago,Ill., for theCompany.Meyers cC Meyers,byMr. Irving Meyers,of Chicago, Ill., for theUnion.Mr. Sidney L. Davis,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 3, 1940, United Cannery, Agricultural, Packing & AlliedWorkers of America, Local #194, affiliated with the Congress of In-dustrial Organizations, herein called the Union, filed a petition, andon July 11, 1940, an amended petition, with the Regional Director forthe Thirteenth Region (Chicago, Illinois), alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Campbell Soup Company, Chicago, Illinois, herein calledthe Company,' and requesting an investigation and certification ofxThe Company was also referred to at the hearing as Campbell Soup Company, CentralDivision.27 N. L. R. B., No. 85.396 CAMPBELL SOUPCOMPANY397representatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the 'Act.On August 8, 1940, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On August 12, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, and theUnion.Pursuant to the notice, a hearing was held on August 20,1940, at Chicago, Illinois, before Robert R. Rissman, the Trial Ex-aminer duly designated by the Board.The Company and the Unionwere represented by counsel and participated in the hearing.Fullopportunity' to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYCampbell Soup Company, a Delaware corporation with a plantlocated at Chicago, Illinois, and general offices at Camden, NewJersey, is engaged in the manufacture and sale of soup, pork andbeans, spaghetti, and other canned goods.From July 1, 1939, throughJune 30, 1940, the Company used raw materials valued at between$10,000,000 and $12,000,000, of which approximately 50 per cent waspurchased outside Illinois, and produced finished goods valued atapproximately $15,000,000, about, 75' per cent of-which-'was sold out-side Illinois.The Company admits that it is engaged in interstatecommerce' within the meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited Cannery, Agricultural, Packing & AlliedWorkers ofAmerica, Local No. 194 is a labor organization affiliated with theCongress of Industrial Organizations, admitting to its Membershipemployees of the Company.' 398DECISIONS' OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn June 27, 1940, the Union sent a letter to the Company request.ing,inter alia,recognition as exclusive bargaining representative forthe employees of the Company.On or about July 2,' 1940, a repre-sentative of the Union spoke to the plant manager of the Companyover the telephone and asked for his answer to the letter.He wastold that the Company would not recognize the Union as the exclu-sive representative of its employees.At the hearing there was in-troduced in evidence a report prepared by the Regional Directorshowing that the Union represented a substantial number of em-ployees in the unit found appropriate in SectionV, infra.2 ,We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING"REPRESENTATION UPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and, obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe Union claims that production, maintenance, service, and cafe-teria employees, excluding supervisory, clerical, powerhouse,seasonaland temporary employees, engineers, and watchmen, constitute anappropriate unit.,The Company, on the other hand, contends thatall hourly paid employees, excluding watchmen, engineers, and super-visory employees, constitute an appropriate' unit.The parties arein disagreement as to . warehouse and powerhouse employees,, theUnion desiring their exclusion from the appropriate unit and, theCompany desiring their'inclusion. ' There is disagreement also as toplant clerks and hourly paid assistant foremen and subforemen, theUnion contending that they are, respectively, clerical and supervisoryemployees and therefore should be excluded from the unit, and theCompany contending that they are production and maintenance em-ployees and therefore to be included.The Union also maintains thatemployees hired during the tomato season are seasonal.or temporaryAt the time of the hearing the Company employed approximately 1,915 employees.Thereport of the Regional Director showed that 637 employees had signedcards designatingthe Unionas their collective bargaining representative. CAMPBELL SOUP COMPANY399,employees and should be excluded from the unit, while the Companycontends that they are not seasonal or temporary employees.Warehouse employees.There are 85 hourly paid employees in thewarehouse, which is a separate building connected by bridges withthe main plant building.These employees haul the finished productsfrom the plant to the warehouse, put them in cases, and either shipthem to customers or store them.They also store raw materials inthe warehouse and haul them to the plant as needed.The Union notonly admits the warehouse employees to its membership but alsostated at the hearing that it desired to represent employees in a partof the warehouse located on the second floor of the main plant build-ing.Since the Union desires to bargain for other employees in themain plant building whose duties are similar to the warehouse em-ployees,we see no reason for excluding the latter from the unit.We shall include the warehouse employees in the unit.3Powerhouse employees.There are 28 employees in the power-house, which is a separate building connected to the main plant build-ing by means of a tunnel.Of the 28 employees in the powerhouse, 7are engineers and are excluded by agreement of the parties, and 21are hourly paid employees who shovel coal, clean machinery, andperform miscellaneous tasks about the powerhouse.The Union doesnot admit any of the powerhouse employees to its membership.Underthe circumstances, we -shall exclude all the powerhouse employeesfrom the unit.Plant clerks.The Company employs 43 hourly paid clerks whokeep a record of the amount of rawmaterialsused by the produc-tion workers.They also check the materials going to the blendingplatform to see that no decayed vegetables are being used.We findthat the plant clerks are clerical employees and shall exclude themfrom the unit.4Assistant foremen and sub f oremen.The recorddoesnot showwhether there are any assistant foremen,assistantforeladies, sub-foremen, or subforeladies paid on a salary basis.If there are,however, they are excluded by agreement of the parties.The re-mainder of the assistant foremen, assistant foreladies, subforemen,and subforeladies are hourly paid employees who have been takenfrom the ranks of the production workers and given an increase intheir hourly-rate.They are not admitted to membership in theUnion.We find that they are supervisory employees and shallexclude them from the unit.8SeeMatterof TerminalFlour Mills CompanyandInternational Longshoremen's and11arehousemen's Union Local1-28,8 N. L.R. B 3814 SeeMatter of Yates-American Machsne CompanyandInternationalAssociation ofMachinists,Local 1139(A. F. L), 10 N.L. R B. 786. 400'DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeasonal and temporary employees.During the tomato season,which lasts from the latter part of July to approximately the first ofNovember, the Company hires additional employees. The Company.contends that such employees are not seasonal or temporary employees.The evidence shows that during 1939 the Company hired from 200 to.300 employees during the tomato season and, after the season, althoughit discharged about 80 employees, it hired 287 additional employees.During the tomato season, the entire plant is engaged in working ontomatoes.The record indicates, moreover, that due to increased pro-duction during the past few years, most of the employees hired duringthe tomato season have been employed throughout the year.Underthe circumstances we find that employees hired during the tomato-season are not seasonal or temporary employees.5We find that the production, maintenance, service, cafeteria, andwarehouse employees of the Company, excluding office clerks, plant.clerks, powerhouse employees, engineers, watchmen, assistant fore-men, assistant foreladies, subforemen, subforeladies, and all othersupervisory employees, constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to employees of-theCompany the full.benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that an election by secret ballot is necessary to resolve the.question concerning representation of the employees of the Company.The Union desires that the pay' roll of July 10, 1940, immediatelypreceding the tomato season, be used for the purpose of determiningthose'eligible to vote.Since we have found in Section V,supra,that.employees hired during the tomato season are not seasonal or tem-porary employees, we shall use as the date,for determining eligibilityof employees to vote the pay-roll date immediately preceding the date,of this Direction of Election.Upon the basis of the above findings of fact and upon the entire-record in the case; the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce -has arisen concerning the repre-sentation of employees,of Campbell Soup Company,Chicago, Illinois,within themeaning of Section 9(c) and Section 2 (6) and(7) of theNational Labor RelationsAct.II--- --5 All new employees, including those hired dui mg the tomato season, are eligible tomembership in the Union. CAMPBELL SOUP COMPANY4012.The production, maintenance,service, cafeteria,and warehouseemployees of the Company,excluding office clerks,plant clerks,power-house employees,engineers,watchmen, assistant foremen,assistantforeladies,subforemen,subforeladies,and, all other supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Campbell Soup, Company, Chicago, Illinois, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe production, maintenance, service, cafeteria, and warehouse em-ployees of the company who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includingthose employees who did -not work during such pay-roll period becausethey were ill or on vacation, and employees who were then or havesince been temporarily laid off, but excluding office clerks, plantclerks, powerhouse employees,engineers,watchmen, assistant foremen,assistant foreladies,subforemen,subforeladies,and all other super-visory employees, and employees who have since quit or been dis-charged for cause, to determine whether or not they desire to be repre-sented by United Cannery, Agricultural, Packing & Allied WorkersofAmerica, Local #194, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining.[SAME TITLECERTIFICATION OF REPRESENTATIVESNovember 8, 1940On September 23, 1940, the National Labor Relations Board issueda Decision and Direction of 'Election in the above-entitled proceed-ings.Pursuant to the Direction of Election,an election by secretballot was conducted on October 22, 1940, under the direction and323428-42-vol 27-27 402DECISIONSOF NATIONAL LABOR RELATIONS BOARDsupervision of the Regional Director for the Thirteenth Region(Chicago, Illinois).On October 23, 1940, the Regional Director,acting pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued an Elec-tion Report, a copy of which was duly served upon the parties.No.objections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.As to the_ balloting and its results, the Regional Director reportedas follows :Total on eligible list--------------------------------1,667Total ballots cast-----------------------------------------1,610Total ballots challenged----------------------------------4Total blank ballots-----------------------------------------4Total void ballots----------------------------------------4Total valid votes cast-------------------------------------1,598Votes cast for United Cannery, Agricultural,Packing andAlliedWorkers of America,Local#194,affiliatedwithCongress of Industrial Organizations--------------------1,139Votes castagainst United Cannery, Agricultural,Packing andAlliedWorkers of America, Local#194, affiliated withCongress of Industrial Organizations--------------------459Since the four challenged ballots cannot affect the results of theelection we find it unnecessary to pass upon the challenges.By virtue of 'and pursuant to the power vested in the NationalLabor Relations Board by Section -9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant, to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIEDthat United Cannery, Agricultural, Packing& Allied Workers of America, Local #194, affiliated with Congressof Industrial,Organizations,, has been designated and selected by amajority of the production,maintenance,service, cafeteria,and ware-house employees of Campbell Soup Company, Chicago, Illinois, ex-clusive of office clerks, plant clerks, powerhouse employees, engineers,watchmen,assistant foremen, assistant foreladies,subforemen, sub-foreladies and all other supervisory employees, as their representa-tive for the purposes of collective bargaining, and that, pursuant toSection 9 (a) of the National Labor Relations Act, United Cannery,Agricultural, Packing & Allied Workers of America, Local #194,affiliated with Congress of Industrial Organizations,is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages,hours of employment.and other conditions of employment.27 N. L.R. B.; No 85a.---